NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 21 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MICHAEL JOHN GADDY,                             No.    19-15149

                Plaintiff-Appellant,            D.C. No. 4:18-cv-04558-HSG

 v.
                                                MEMORANDUM*
C. E. DUCART, Associate Warden; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                 Haywood S. Gilliam, Jr., District Judge, Presiding

                             Submitted April 7, 2020**

Before:      TASHIMA, BYBEE, and WATFORD, Circuit Judges.

      California state prisoner Michael John Gaddy appeals pro se the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging Eighth

Amendment and due process claims relating to the calculation of his parole

eligibility date. We have jurisdiction under 28 U.S.C. § 1291. We review de novo


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
a dismissal under 28 U.S.C. § 1915A. Wilhelm v. Rotman, 680 F.3d 1113, 1118

(9th Cir. 2012). We affirm.

      The district court properly dismissed Gaddy’s action because Gaddy failed

to allege facts sufficient to show that his parole eligibility date was miscalculated.

See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se

pleadings are construed liberally, plaintiff must present factual allegations

sufficient to state a plausible claim for relief); see also Cal. Penal Code § 1170.1(c)

(discussing aggregation of consecutive sentences for in-prison offenses).

      We do not consider arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Gaddy’s pending motions (Docket Entry Nos. 9 and 11) are denied as moot.

      AFFIRMED.




                                           2                                    19-15149